MANN, Judge
(dissenting).
Recital and recollection are all we have here. The allegation that West’s guilty plea was involuntary warrants an eviden-tiary hearing. Judge Pierce was right in Thomas v. State, Fla.App.2d 1968, 210 So. 2d 488, in which this Court held that allegations that a guilty plea was involuntary warranted an evidentiary hearing in the absence of direct denial in the record. There is no such denial here. This case is like Beadles v. State, Fla.App.2d 1964, 162 So.2d 4, 5, in which this Court reversed the denial of evidentiary hearing based “on the record and the Court’s knowledge of this matter.” See also Williams v. State, Fla. App.2d 1964, 163 So.2d 767; Brumley v. State, Fla.App.4th 1969, 224 So.2d 447.
I respectfully dissent.